        Case 2:15-cr-00127-BMS Document 100 Filed 08/12/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                              :
                                           :       CRIMINAL ACTION
       v.                                  :
                                           :       No. 15-127
KENNETH DANIELS                            :

                                           ORDER

       AND NOW, this 12th day of August 2020, upon consideration of Kenneth Daniels’s Pro

Se Motion for Modification of Sentence, the Government’s response, and for the reasons provided

in this Court’s Memorandum dated August 12, 2020, it is ORDERED that:

       1. The motion (Document No. 90) is DENIED without prejudice.

       2. Daniel’s Pro Se Emergency Motion for Reduction of Sentence (Document No. 98) is

            DENIED.

                                           BY THE COURT:


                                           /s/ Berle M. Schiller
                                           Berle M. Schiller, J.
